



Exhibit 10.20




COVENANT NOT TO COMPETE AND NON-DISCLOSURE AGREEMENT


PARTIES:


Michael Spillane ("EMPLOYEE")


and


NIKE, Inc., and its parent, divisions, subsidiaries, affiliates, successors and
assigns ("NIKE"):


RECITALS:


A
This Covenant Not to Compete and Non-Disclosure Agreement is executed upon
EMPLOYEE's bona fide advancement with NIKE and is a condition of such
advancement. Employee acknowledges that he/she was informed in a written job
offer at least two weeks before starting work in his/her new position that this
Covenant Not to Compete and Non-Disclosure Agreement is required and is a
condition of advancement.



A.
Over the course of EMPLOYEE's employment with NIKE, EMPLOYEE will be or has been
exposed to and/or is in a position to develop confidential information peculiar
to NIKE's business and not generally known to the public as defined below
("Protected Information"). It is anticipated that EMPLOYEE will continue to be
exposed to Protected Information of greater sensitivity as EMPLOYEE advances in
the company, and this Agreement will remain in effect in the event EMPLOYEE
advances and until EMPLOYEE leaves the company or it is superseded by a new
written agreement executed by the parties.



B.
The nature of NIKE's business is highly competitive, and disclosure of any
Protected Information would result in severe damage to NIKE and be difficult to
measure.



C.
NIKE makes use of its Protected Information throughout the world. Protected
Information of NIKE can be used to NIKE's detriment anywhere in the world.



AGREEMENT:
In consideration of the foregoing, and the terms and conditions set forth below,
the parties agree as follows:


1.
Covenant Not to Compete.



(a)
Competition Restriction. During EMPLOYEE's employment by NIKE, under the

terms of any employment contract or otherwise, and for one (1) year thereafter
(the "Restriction Period"), EMPLOYEE will not directly or indirectly own,
manage, control or participate in the ownership, management or control of, or be
employed by, consult for or be connected in any manner with, any business
engaged anywhere in the world in the athletic footwear, athletic apparel or
sports equipment, sports electronics/technology and sports accessories business,
or any other business that directly competes with NIKE or any of its parent,
subsidiaries or affiliated corporations (a "Competitor"). This provision is
subject to NIKE’s option to waive all or any porti





--------------------------------------------------------------------------------





on of the Restriction Period as more specifically provided below.


(b)
Extension of Time. In the event EMPLOYEE breaches this covenant not to compete,
the Restriction Period shall automatically toll from the date of the first
breach, and all subsequent breaches, until the resolution of the breach through
private settlement, judicial or other action, including all appeals. The
Restriction Period shall continue upon the effective date of any such
settlement, judicial or other resolution. NIKE shall not be obligated to pay
EMPLOYEE the additional compensation described in paragraph 1.1 below during any
period of time in which this Agreement is tolled due to EMPLOYEE’s breach. In
the event EMPLOYEE receives such additional compensation after any such breach,
EMPLOYEE must immediately reimburse NIKE in the amount of all such compensation
upon the receipt of a written request by NIKE.



(c)
Waiver of Non-Compete. NIKE has the option, in its sole discretion, to elect to
waive all or a portion of the Restriction Period or to limit the definition of
Competitor by giving EMPLOYEE seven (7) days' prior notice of such election. In
the event all or a portion of the Restriction Period is waived or the definition
of Competitor is limited, NIKE shall not be obligated to pay EMPLOYEE for any
period of time as to which the covenant not to compete has been waived.



(d)
Additional Consideration. As additional consideration for the covenant not to
compete described above, should NIKE terminate EMPLOYEE's employment without
cause and elect to enforce the non-competition agreement, while the Restriction
Period is in effect, NIKE shall pay EMPLOYEE a monthly payment equal to one
hundred percent (100%) of EMPLOYEE’s last monthly base salary. Except where
prohibited by law, if NIKE terminates EMPLOYEE for "cause," no additional
consideration will be owed to EMPLOYEE under this Agreement, and the covenant
not to compete will remain enforceable. For purposes of this Agreement only,
"cause" shall mean (i) insubordination, (ii) acts of dishonesty, (iii)
involvement in illegal activities where such involvement in illegal activities
violates NIKE policies, places NIKE at risk or has or could damage NIKE's
reputation in the community or any of its related or subsidiary companies, (iv)
violation of NIKE's anti-harassment or anti-discrimination policy or (v) gross
neglect of EMPLOYEE'S duties or willful misconduct that, in either case, results
in economic harm to NIKE or harm to NIKE's reputation. Nothing in this paragraph
or Agreement alters the employment-at-will relationship between NIKE and
EMPLOYEE.



If EMPLOYEE voluntarily terminates employment and NIKE elects to enforce the
non-competition agreement, while the Restriction Period is in effect, NIKE shall
pay EMPLOYEE a monthly payment equal to the greater of fifty percent (50%) of
EMPLOYEE's last monthly base salary or the equivalent of one-twelfth (1/12) of
fifty percent of the median family income for a four-person family in the state
where EMPLOYEE resides, as determined by the U.S. Census Bureau for the most
recent year available at the time of EMPLOYEE's termination. The first payment
to EMPLOYEE of additional consideration shall follow on the last business day of
the month after NIKE's election to enforce the non-competition agreement.
Subsequent payments during the Restriction Period shall be payable monthly on
the last business day of the month in accordance with NIKE's payroll practices.


(e)
Withholding and Offset. NIKE reserves the right to withhold from Additional
Consideration payable to EMPLOYEE all federal, state and local taxes as shall be
required, as well as any other amounts authorized or required by NIKE policy.
NIKE reserves the right, exercisable in its sole discretion, to reduce the
amount of Additional






--------------------------------------------------------------------------------





Consideration by amounts that EMPLOYEE owes NIKE, including but not limited to
any payments due to NIKE in accordance with the NIKE Tax Equalization Policy if
EMPLOYEE is employed as a transferee during his or her employment with NIKE.
Employee agrees that notwithstanding the amount of any withholding and/or
offset, even in an amount that reduces payments of Additional Consideration to
zero dollars ($0.00), the covenant not to compete will remain enforceable. To
the extent withholding or offset does not extinguish amounts that EMPLOYEE owes
to NIKE, EMPLOYEE remains obligated for the balance of the amounts owed.


2.
Subsequent Employer. EMPLOYEE agrees to notify NIKE at the time of separation of
employment of the name of EMPLOYEE’s new employer, if known. EMPLOYEE further
agrees to disclose to NIKE the name of any subsequent employer during the
Restriction Period, wherever located and regardless of whether such employer is
a competitor of NIKE.



3.
Non-Disclosure Agreement.



(a)
Protected Information Defined. "Protected information" shall mean all
proprietary information, in whatever form and format, of NIKE and all
information provided to NIKE by third parties that NIKE is obligated to keep
confidential. EMPLOYEE agrees that any and all information to which EMPLOYEE has
access concerning NIKE projects and internal NIKE information is Protected
Information, whether in verbal form, machine-readable form, written or other
tangible form, and whether designated as confidential or unmarked. Without
limiting the foregoing, Protected Information includes trade secrets and
competitively sensitive business or professional information (regardless of
whether such information constitutes a trade secret) relating to NIKE's research
and development activities, its intellectual property and the filing or pendency
of patent applications, confidential techniques, methods, styles, designs,
design concepts and ideas, customer and vendor lists, contract factory lists,
pricing information, manufacturing plans, business and marketing plans or
strategy, product development plans, product launch plans, financial
information, sales information, methods of operation, manufacturing processes
and methods, products and personnel information.



(b)
Excluded Information. Notwithstanding paragraph 3(a), Protected Information
excludes any information that is or becomes part of the public domain through no
act or failure to act on the part of EMPLOYEE. Specifically, EMPLOYEE shall be
permitted to retain as part of his or her personal portfolio copies of
EMPLOYEE's original artwork and designs, provided EMPLOYEE presents those
personal portfolio copies to his or her supervisor for review and approval and
provided the artwork or designs have become part of the public domain. In any
dispute between the parties with respect to this exclusion, the burden of proof
will be on EMPLOYEE, and such proof will be by clear and convincing evidence.



(c)
Employee's Obligations. During the period of employment by NIKE and for a period
of two (2) years thereafter, EMPLOYEE will hold in confidence and protect all
Protected Information and will not, at any time, directly or indirectly, use any
Protected Information for any purpose outside the scope of EMPLOYEE's employment
with NIKE or disclose any Protected Information to any third person or
organization without the prior written consent of NIKE. Specifically, but not by
way of limitation, EMPLOYEE will not ever copy, transmit, reproduce, summarize,
quote, publish or make any commercial or other use whatsoever of any Protected
Information without the prior written consent of NIKE. EMPLOYEE will also take
reasonable security precautions and such other actions as may be necessary to
ensure that there is no use






--------------------------------------------------------------------------------





or disclosure, intentional or inadvertent, of Protected Information in violation
of this Agreement.


4.
Return of Protected Information. At the request of NIKE at any time, and in any
event, upon termination of employment, EMPLOYEE shall immediately return to NIKE
all Protected Information in whatever form, including tapes, notebooks,
drawings, digital files or other media containing Protected Information, and all
copies thereof, then in EMPLOYEE's possession or under EMPLOYEE's control.



5.
Unauthorized Use. During the period of employment with NIKE and thereafter,
EMPLOYEE will notify NIKE immediately if EMPLOYEE becomes aware of the
unauthorized possession, use or knowledge of any Protected Information by any
person employed or not employed by NIKE at the time of such possession, use or
knowledge. EMPLOYEE will cooperate with NIKE in the investigation of any such
incident and will cooperate with NIKE in any litigation with third parties
deemed necessary by NIKE to protect the Protected Information. NIKE shall
provide reasonable reimbursement to EMPLOYEE for each hour so engaged, and that
amount shall not be diminished by operation of any payment under paragraph 1(d)
of this Agreement.



6.
Non-Solicitation/Non-Recruitment. During the term of this Agreement and for a
period of one (1) year thereafter, EMPLOYEE will not directly or indirectly
solicit, divert or hire away (or attempt to solicit, divert or hire away) to or
for himself or any other company or business organization any NIKE employee,
whether or not such employee is a full-time employee or temporary employee and
whether or not such employment is pursuant to a written agreement or is at will
or any independent contractor working for NIKE.



7.
Accounting of Profits. EMPLOYEE agrees that, if EMPLOYEE should violate any term
of this Agreement, NIKE shall be entitled to an accounting and repayment of all
profits, compensation, commissions, remuneration or benefits that EMPLOYEE
directly or indirectly has realized and/or may realize as a result of or in
connection with any such violation (including the return of any additional
consideration paid by NIKE pursuant to paragraph 1(d) above). Such remedy shall
be in addition to and not in limitation of any injunctive relief or other rights
or remedies to which NIKE may be entitled at law or in equity.



8.
General Provisions.



(a)
Survival. This Agreement shall continue in effect after the termination of
EMPLOYEE's employment, regardless of the reason for termination.



(b)
Waiver. No waiver, amendment, modification or cancellation of any term or
condition of this Agreement will be effective unless executed in writing by both
parties. No written waiver will excuse the performance of any act other than the
act or acts specifically referred to therein.



(c)
Severability. Each provision herein will be treated as a separate and
independent clause, and unenforceability of any one clause will in no way impact
the enforceability of any other clause. Should any of the provisions in this
Agreement be found to be unreasonable or invalid by a court of competent
jurisdiction, such provision will be enforceable to the maximum extent
enforceable by the law of that jurisdiction.



(d)
Applicable Law/Jurisdiction. This Agreement, and EMPLOYEE's employment
hereunder, shall be construed according to the laws of the state of Oregon.






--------------------------------------------------------------------------------





EMPLOYEE further hereby submits to the jurisdiction of, and agrees that
exclusive jurisdiction over and venue for, any action or proceeding arising out
of or relating to this Agreement shall lie in the state and federal courts
located in Oregon.




/s/ Michael Spillane
 
/s/ David Ayre
 
 
 
Michael Spillane
 
David Ayre
Name
 
Name
 
 
 
4/26/2015
 
EVP, Global Human Resources
Date
 
Title
 
 
 
 
 
5/4/2015
 
 
Date






